DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on January 18, 2022.
Claims 1-10 & 12-19 are pending in the instant application.
Claims 1, 13 & 19 are amended.
Claim 11 is cancelled.

Response to Arguments
Applicant's remarks filed 01/18/2022, page 8, regarding the objection to the Abstract have been fully considered, and are persuasive. The objection is withdrawn.

Applicant's remarks filed 01/18/2022, pages 8-11, regarding the rejection of claim 1, and similarly claims 13 & 19 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive.
The Applicant amends claims 1, 13 & 19 with limitations from now-cancelled claim 11, and asserts that Kim does not teach of 1), “average motion information,” and 2), “a candidate list.” The Examiner respectfully disagrees. 
First, as discussed in Paragraphs [0083]-[0086], Kim teaches of hypothesis predictors that are averaged and incorporated into a candidate set. The hypothesis In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, in regards to Kim not teaching a candidate list, this point is moot because the Examiner depends on Segall to disclose the third candidate list, as discussed in Paragraph [0014] with two lists of motion vectors being merged to create single list. Kim is depended upon to teach of averaging plurality of pieces of motion information and then including them into the candidate list, wherein these concepts are taught in Paragraphs [0083]-[0086], with the averaged hypothesis predictor being incorporated into the predictor list, and that the combination of Segall and Kim would yield the predictable result of incorporating additional motion information of Kim into the single candidate list of Segall. One of ordinary skill in the art would have recognized that applying the known technique of Kim would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Kim to the teachings of Segall would have yielded predictable results In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Therefore the rejection of claims 1, 13 & 19 is maintained under 35 USC 103.

Applicant’s arguments 01/18/2022, page 11 with respect to the rejection of claims 2-10, 12 & 14-19 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 

 Examiner cannot concur with the Applicant because the combination of Segall, Zhang, and Kim discloses independent claims 1, 13 & 19 as outlined below. Thus, claims 2-10, 12 & 14-19 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Segall (US 2017/0318312 A1) (hereinafter Segall) in view of Zhang et al., “CE4-related: History-based Motion Vector Prediction,” JVET of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 11th Meeting, 10-18 July 2018, JVET-K0104 (hereinafter Zhang), and further in view of Kim et al. (US 2009/0220005 A1) (hereinafter Kim).

Regarding claim 1, Segall discloses a method of decoding an image [Abstract, method for decoding video], the method comprising:
deriving a first candidate list of a current block by using motion information of a neighboring block of the current block [Paragraph [0014], List of motion vectors of neighboring blocks in current frame 400, as neighboring block of current block];
deriving a second candidate list for the current block by using previously motion information [Paragraph [0014], List of motion vectors from previous blocks in a previously transmitted frame];
deriving a third candidate list by using the first candidate list and the second candidate list [Paragraph [0014], Two lists of motion vectors are merged to create single list]; and
generating a prediction block for the current block by using the third candidate list [Paragraphs [0012]-[0014], Motion vector control parameter 440 used to select 450 appropriate motion vector in list 430, as third candidate list, and combined with motion vector difference to predict prediction block for current block].
However, Segall does not explicitly disclose the second candidate list for the current block using previously reconstructed motion information.
Zhang teaches of the second candidate list for the current block using previously reconstructed motion information [Pgs. 2-3, Figs. 2-3, decoded history-based MVP, as previously reconstructed motion information, are re-inserted into motion table].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).
Finally, Segall and Zhang do not explicitly disclose deriving average motion information by calculating an average of a plurality of pieces of motion information included in the third candidate list; and adding the average motion information to the third candidate list.
Kim teaches the method of further comprising: deriving average motion information by calculating an average of a plurality of pieces of motion information included in the third candidate list; and adding the average motion information to the third candidate list [Paragraph [0083]-[0086], Determining hypothesis predictor by averaging pixel value of candidate predictors, and then including the hypothesis predictor, as averaged motion information, into hypothesis predictor list].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the reference predictor determining features in Kim, to determine a reference predictor and including it into a set of hypothesis predictors that have a minimum distortion rate, thus improving motion prediction (Kim, Paragraph [0019]).

Regarding claim 2, Segall, Zhang, and Kim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Segall discloses wherein the neighboring block includes at least one of a spatial neighboring block and a temporal neighboring block [Paragraph [0014], List of motion vectors of neighboring blocks in current frame 400, as spatial neighboring block of current block].

Regarding claim 3, Segall, Zhang, and Kim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Segall discloses of the second candidate list [Paragraph [0014], List of motion vectors from previous blocks in a previously transmitted frame].
However Segall does not explicitly disclose wherein the deriving of the second candidate list includes: adding the previously reconstructed motion information to the second candidate list, wherein the previously reconstructed motion information is motion information of a coding block decoded immediately before decoding of the current block.
Zhang teaches wherein the deriving of the second candidate list includes: adding the previously reconstructed motion information to the second candidate list, wherein the previously reconstructed motion information is motion information of a coding block decoded immediately before decoding of the current block [Pgs. 2-3, Figs. 2-3, decoded history-based MVP, as previously reconstructed motion information from an immediate block, are re-inserted into motion table as second candidate list].
(Zhang, 4 Conclusions).

Regarding claim 4, Segall, Zhang, and Kim disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: initializing the second candidate list, wherein the second candidate list is initialized on the basis of a boundary of a coding tree unit (CTU) row [Pgs. 2, Fig. 2, Initializing the second candidate list by emptying the candidate list when a new slice is encountered, wherein a new slice includes a boundary with a CTU row].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 5, Segall, Zhang, and Kim disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: when the number of pieces of motion information included in the second candidate list is a predetermined value, [Pgs. 1-3, Fig. 2-3, Predetermined number of pieces of motion information included in second candidate list is ‘L’ or 16; by First-In First-Out, an entry of motion information is removed before a new motion information is added].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 6, Segall, Zhang, and Kim disclose the method of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein the previously reconstructed motion information is added in a next order of motion information included in the second candidate list last [Pgs. 1-3, Fig. 2-3, By First-In First-Out, an entry of motion information is removed before a new motion information is added at the last entry position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 7, Segall, Zhang, and Kim disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches of further comprising: when same motion information as the previously reconstructed motion information is already included in the second candidate list, deleting the same motion information from the second candidate list [Pgs. 1-3, Fig. 2-3, Constrained First-In First-Out rule applied, where redundancy check is applied to find identical HMVPs, and if found, are removed].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 8, Segall, Zhang, and Kim disclose the method of claim 7, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein the previously reconstructed motion information is added in a next order of motion information included in the second candidate list last [Pgs. 1-3, Fig. 2-3, By First-In First-Out, an entry of motion information is removed before a new motion information is added at the last entry position].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to (Zhang, 4 Conclusions).

Regarding claim 9, Segall, Zhang, and Kim disclose the method of claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang teaches wherein a maximum number of pieces of motion information capable of being included in the second candidate list is predetermined [Pgs. 1-3, Fig. 2-3, Predetermined number of pieces of motion information included in second candidate list is set as ‘L’ or 16; and thus maximum number of being included is set as ‘L’ or 16].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the history-based motion vector prediction features in Zhang, to improve the coding efficiency of MVP while there is no line buffer increased, and keeping the computational complexity very low (Zhang, 4 Conclusions).

Regarding claim 10, Segall, Zhang, and Kim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kim teaches the method of further comprising: deriving average motion information by calculating an average of a plurality of pieces of motion information included in the third candidate list; and adding the average motion information to the third candidate list [Paragraph [0083]-[0086], Determining hypothesis predictor by averaging pixel value of candidate predictors, and then including the hypothesis predictor into hypothesis predictor list].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the reference predictor determining features in Kim, to determine a reference predictor and including it into a set of hypothesis predictors that have a minimum distortion rate, thus improving motion prediction (Kim, Paragraph [0019]).

Regarding claim 11, Segall, Zhang, and Kim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Segall discloses of comprising:
dividing the current block into a first region and a second region [Paragraph [0011], Sub-dividing coding unit into prediction units, each as first and second regions], wherein the generating of the prediction block for the current block includes generating prediction blocks for the first region and the second region [Paragraph [0011]-[0016], Inter-picture prediction is used to generate prediction blocks within coding units uses motion vectors] using the third candidate list [Paragraphs [0012]-[0014], Motion vector control parameter 440 used to select 450 appropriate motion vector in list 430, as third candidate list].

Regarding claims (13-18), claims (13-18) are drawn to a method of encoding an image, having limitations reciprocal to the method of decoding the same as claimed in 
Furthermore, Segall discloses of a method of encoding [Paragraph [0011], Encoder for encoding motion vectors and video data].

Regarding claim 19, computer readable recording medium claim 19 corresponds to method claim 1, and therefore is also rejected for the same reasons of
obviousness as listed above.
	Furthermore, Segall discloses of a computer readable recording medium storing a bitstream that is received by an image decoding apparatus [Paragraph [0012]-[0017], memory buffer as computer readable recording medium storing bitstream] and used to reconstruct a current block included in a current picture, wherein the bitstream includes information about prediction of the current block [Paragraph [0012]-[0017], bit stream 100 includes motion vector competition control parameter, as information about prediction of the current block]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Segall (US 2017/0318312 A1) (hereinafter Segall), Zhang et al., “CE4-related: History-based Motion Vector Prediction,” JVET of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 11th Meeting, 10-18 July 2018, JVET-K0104 (hereinafter Zhang), and Kim et al. (US 2009/0220005 A1) (hereinafter Kim) in view of Xu et al. (US 2017/0054996 A1) (hereinafter Xu).

Regarding claim 12, Segall, Zhang, and Kim disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Segall, Zhang, and Kim do not explicitly disclose the particulars of claim 12.
Xu teaches wherein the third candidate list is used to generate an intra block copy (IBC) prediction block for the current block [Paragraph [0030]-[0039] & [0066], Steps 520, 530, 540, and 550, wherein multiple block vector lists are derived to determine one candidate list and ultimately select one block vector predictor from the one block vector candidate list to predict an intraBC coded block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Segall to incorporate and implement the block vector predictor features in Xu, to improve block vector predictions and improve performance of coding efficiency for intraBC modes by achieving BD-rate reductions (Xu, Paragraph [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coban et al. (US 2013/0083853 A1): Paragraph [0074]-[0075], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average, median, or weighted average of the two or more motion vectors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487